PER CURIAM.
The cause was tried in court, and the only substantial question is one of fact. There was testimony — abundant testimony — which, if credited, would establish the proposition that the *775scow struck, not on the old riprap', which was In the channel before Fox began his work, but on a- fragment of stone or concrete which he had blasted off the pier and had not removed from the channel into which it fell. There was also testimony to the contrary. Judge Hand has discussed the testimony very fully and carefully, he saw and heard the witnesses, and his finding on the controverted questions of fact' should not be set aside. Indeed, upon the printed record of the testimony we think his conclusion is in accord with the fair preponderance of proof.
Decree affirmed, with interest and costs.